DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Initialed and dated copy of Applicants’ information disclosure statements (IDSs) filed on 10/03/2021, 01/11/2022, 01/17/2022, 01/26/2022 and 02/02/2022 are attached to the instant Office action. The submissions are in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claims
The amendments submitted on December 21, 2021 have been entered. 
Claims 7-11, 18, 20, and 22-23 have been canceled. 
New claims 24-35 have been added.
Claims 1-6, 12-17, 19, 21, and 24-35 are examined in this Office action.

Status of Objections and Rejections
All rejections of claims 7-11, 18, 20, and 22-23 are moot in light of Applicants’ cancelation of claims 7-11, 18, 20, and 22-23. 
The text of those sections of Title 35, U.S. Code, not included in this action, can be found in a prior Office action. 

Response to Amendment
The Declaration of Dr. Hagai Karchi, under 37 CFR § 1.132, filed on 12/21/2021, does provide arguments that Arabidopsis is a suitable model for other plants present features (see page 2).

Claim Interpretation
A plant promoter is promoter which is suitable for expression of the exogenous polynucleotide in a plant cell. See Specification, page 51, lines 17-19. 

Claim Rejections - 35 USC § 101
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on December 21, 2021 overcame the rejection of record.

Written Description
Claims 1-6, 12-17, 19, and 21 remain rejected, and claims 24-35 are newly rejected, under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend. Due to Applicants’ amendment of the claims, the rejection is modified from the rejection as set forth on pages 11-20 of the Office action mailed 09/21/2021. 

	The Specification describes the identification of thousands of genes for increasing yield, seed yield, growth rate, vigor, biomass, oil content, photosynthetic capacity, abiotic stress tolerance, nitrogen use efficiency, water use efficiency, and fertilizer use efficiency of a plant (see Table 151, spanning pages 256-266; Table 152, spanning pages 270-461, for example). Inter alia, Applicants describe the so-called LAB833 sequence from tomato (i.e., polynucleotide of SEQ ID NOs:198 and 454, and the corresponding polypeptide of SEQ ID NO:672; see page 260, Table 151; page 265, Table 151). 
	Applicants describe various expression levels of the LAB833 gene under different growth conditions and in various tissues (page 225, Table 123; page 231, Table 130). 
	The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. The court stated that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural University of California v. Eli Lilly and Co., 119 F. 3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). 
	Applicants have failed to reduce to practice the claimed invention in any transgenic plant, in claims to composition and methods of increasing yield, growth rate, biomass, vigor, oil content, seed yield, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance, and in all possible plants. 
	For example, BLASTing® instant SEQ ID NO:672 in the NCBI/GenBank reveals only several polypeptide sequences having at least 80% sequence identity to SEQ ID NO:672; almost all of them are uncharacterized/predicted/putative/hypothetical proteins; see below the 12 best alignments/hits. The structure-function relationship of these proteins is unknown and is unpredictable. These proteins may or may not confer the properties of increasing yield, growth rate, biomass, vigor, oil content, seed yield, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance, in all possible plants; and most of which are proteins that were not in Applicants’ possession at the time of filing. It is therefore unclear what possible function(s) the broadly claimed polypeptides might have in all possible claimed plant species.  

    PNG
    media_image1.png
    489
    1221
    media_image1.png
    Greyscale

® instant SEQ ID NO:198 in the GenBank reveals, other than several Solanum lycopersicum hits, only several other polynucleotide sequences having at least 80% sequence identity to SEQ ID NO:198 (and SEQ ID NO:454), and also over only a partial query cover; these encode uncharacterized/unknown proteins; see below. The structure-function relationship of these encoded proteins is unknown and is unpredictable. These proteins may or may not confer the properties of increasing yield, growth rate, biomass, vigor, oil content, seed yield, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance, and in all possible plants; and most of which are proteins that were not in Applicants’ possession at the time of filing. It is therefore unclear what possible function(s) the broadly claimed polynucleotides might have in all possible claimed plant species. 

    PNG
    media_image2.png
    805
    1211
    media_image2.png
    Greyscale



	Similarly, Applicants have not described or reduced to practice an adequate number of polynucleotides which have at least 80% identity to SEQ ID NOs:198 and 454 that encode polypeptides which have at least 80% identity to SEQ ID NO:672, and which, when expressed in all possible plants, confer the properties of increasing yield, growth rate, biomass, vigor, oil content, seed yield, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance, in all possible plants; in claims to composition and methods of increasing yield, growth rate, biomass, vigor, oil content, seed yield, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance, and in all possible plants.
	Describing and reducing to practice a genus of polypeptides with all possible single amino acid substitutions relative to the 240-amino-acids-long polypeptide of SEQ ID NO:672 would require describing and reducing to practice 19240 polypeptide sequences. Polypeptides consisting of an amino acid sequence 80% identical to SEQ ID NO:672 would have up to 48 random amino acid substitutions relative to SEQ ID NO:672. Accordingly, 48 x 19240 amino acid sequences would need to be described and reduced to practice; most of which were not in Applicants’ possession at the time of filing. The instant Specification fails to provide guidance for which amino acids of SEQ ID NO:672 can be substituted, and to which amino acids, and also 
	Describing and reducing to practice the claimed genus of amino acid substitutions in the protein of SEQ ID NO:672 is unpredictable. While it is known that many amino acid substitutions, additions or deletions are generally possible in any given protein, the positions within the protein’s sequence where such amino acid changes can be made with a reasonable expectation of success (without altering protein function) are limited. Certain positions in the sequence are critical to the protein’s structure/function relationship, for example various sites or regions directly involved in binding, activity, and in providing the correct three-dimensional spatial orientation of binding and active sites. These regions can tolerate only relatively conservative substitutions or no substitutions at all. See Keskin et al., 2004, A new, structurally nonredundant, diverse data set of protein–protein interfaces and its implications, Protein Science 13: 1043-1055 (see IDS filed 12/03/2020), who teach that proteins with similar structure may have different functions (Abstract; pages 1043-1044). See also Guo et al., 2004, Protein tolerance to random amino acid change, Proceedings of the National Academy of Sciences USA 101: 9205-9210 (see IDS filed 12/03/2020), who teach that there is a probability factor of 34% that a random amino acid replacement in a given protein will lead to its inactivation (Abstract; page 9206; Table 1). In the instant case, such a probability factor will be much higher as the claim encompasses more than a single amino acid change in the encoded protein of SEQ ID NO:672. Furthermore, Thornton et al., 2000, From structure to function: approaches and limitations, Nature Structural Biology, structural genomic supplement, November 2000: 991-994 see IDS filed 12/03/2020), teach that structural data may carry information about the biochemical function of a protein, while its biological role in the cell or organism is much more complex and additional experimentation is needed to elucidate actual biological function (page 992). 
	Thus, the Specification fails to overcome the unpredictability of reducing to practice the large numbers of amino acid deletions/substitutions/insertions/additions in the protein of SEQ ID NO:672, as it does not provide an adequate description of the proteins with the recited large amino acid substitutions relative to SEQ ID NO:672.
	Similar considerations apply to the 848-nucleotides-long polynucleotide set forth in SEQ ID NO:454 (and also SEQ ID NO:198), vis-à-vis the broadly claimed genus of all possible polynucleotides which have at least 80% identity to SEQ ID NO:454, encode a polypeptide at least 80% identical to SEQ ID NO:672, and which, when expressed in all possible plants, confer the properties of increasing yield, growth rate, biomass, vigor, oil content, seed yield, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance; in claims to composition and methods of increasing yield, growth rate, biomass, vigor, oil content, seed yield, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance. 
	Applicants have not reduced to practice a representative number of the broadly claimed genera of polynucleotides and polypeptides required for (i) increasing yield, growth rate, biomass, vigor, oil content, seed yield, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance, and (ii) in all possible plants. The Applicants fail to describe structural or functional features common to the genera of broadly claimed polynucleotides and claimed polypeptides allegedly responsible for the recited function(s), e.g., how exactly the myriad of possible molecules are causally related to the recited increase in yield, growth rate, biomass, Eli Lilly. 
	Given Applicants have provided very vague description of the method steps or structures that would link (i) the expression of polynucleotides encoding polypeptides at least 80% identical to SEQ ID NO:672, or (ii) the expression of a polynucleotide at least 80% identical to SEQ ID NO:454, which confer (iii) the recited the properties of increasing yield, growth rate, biomass, vigor, oil content, seed yield, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance, and (iv) in all possible plants, it remains unclear what features or method steps are capable of performing the claimed function. The Specification fails to provide an adequate written description to support the breadth of the claims. Therefore, one skilled in the art would not have recognized Applicants to be in possession of the claimed invention at the time the application was filed. See Written Description guidelines published in 2008 online at https://www.uspto.gov/sites/default/files/web/menu/written.pdf. 

	Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on December 21, 2021 have been carefully considered but they were not found to be persuasive. The Applicants contend that the claim amendments are adequate for overcoming the previously stated rejections (Remarks, paragraph bridging pages 8-9). With respect to the broadly claimed genus of improved traits, Applicants refer to Tables 123, 130, and 164-169, arguing that there is a correlation between expression of LAB833 and all of the broadly claimed traits (Id., pages 9-12). With respect to the broadly claimed genus of all possible plants, Applicants argue that the application uses Id., page 12, penultimate paragraph). Referring to the article by Tester and Bacic, 2005, Abiotic Stress Tolerance in Grasses: From Model Plants to Crop Plants, Plant Physiology 137: 791-793 (see IDS filed 12/03/2020), Applicants argue in favor of the use of Arabidopsis as a model system for both monocot and dicot plants (Id., pages12-13). 
	The Examiner disagrees. With respect to the broadly claimed genus of improved traits, with the exception of several Solanaceae species, no other plant genus seems to have homologs to the instantly claimed polynucleotides and polypeptides. The Solanaceae family itself is known as being very diverse; it comprises 1000-2000 species that show wide morphological variability and ecological adaptability; see Knapp, Tobacco to tomatoes: a phylogenetic perspective on fruit diversity in the Solanaceae, Journal of Experimental Botany 53: 2001-2022. Accordingly, the structure and the function of these broadly claimed compositions (polynucleotides and polypeptides) is unknown and is unpredictable. 
	With respect to the broadly claimed genus of all possible plants, a fairer reading of the Tester and Bacic reference, cited by Applicants, reveals that, particularly in the context of abiotic stress tolerance, “in addition to the obvious fundamental differences in anatomy between monocotyledons and dicotyledons, many of the mechanisms of tolerance to abiotic stresses can have fundamentally different characteristics between these two major plant groups, so transferring knowledge from Arabidopsis to the major crops is often not possible” (see Tester and Bacic, at page 791, right-hand col., second paragraph, emphasis supplied; see IDS filed 12/03/2020). The authors then go on to specify examples of physiological differences between monocotyledons and dicotyledons. See relevant excerpt below.  

    PNG
    media_image3.png
    292
    452
    media_image3.png
    Greyscale

	Accordingly, in contrast to Applicants’ arguments, transferring knowledge from Arabidopsis to the major crops often is not possible. 
	Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained.

Claim Rejections - 35 USC § 102
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on December 21, 2021 overcame the rejection of record.

Claim Rejections - 35 USC § 103
Claims 1-6, 12-17, 19, and 21 remain rejected, and claims 24-35 are newly rejected, under 35 U.S.C. § 103 as being unpatentable over AOKI (Aoki et al., 2010, Large-scale analysis of full-length cDNAs from the tomato (Solanum lycopersicum) cultivar Micro-Tom, a reference system for the Solanaceae genomics, BMC Genomic 2010, 11:210, pp 1-16) in view of MYSORE (Mysore et al., 2001, Arabidopsis genome sequence as a tool for functional genomics in tomato, Genome Biology 2(1): reviews1003.1-1003.4, pp 1-4) and PORTO (Porto et al., 2014, Mol. Biotechnol. 56: 38-49). This is a new rejection necessitated by the claim amendments. 
	The claims are drawn to nucleic acid constructs comprising an isolated polynucleotide comprising a nucleic acid sequence encoding a polypeptide which comprises an amino acid sequence at least 80% identical to the amino acid sequence set forth by SEQ ID NO: 672 with conservative amino acid substitutions, and a heterologous promoter for directing transcription of said nucleic acid sequence in a plant cell; and to methods of increasing yield, growth rate, biomass, vigor, oil content, seed yield, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance, which comprise over-expressing within the plant a polypeptide at least 80% identical to SEQ ID NO:672; wherein said polypeptide is expressed from a polynucleotide at least 80% identical to SEQ ID NO:454; further comprising growing the plant over-expressing said polypeptide under abiotic stress condition. 
	 As described above, instant SEQ ID NO:672 is encoded by instant SEQ ID NOs:198 and 454. 
	AOKI teaches large-scale analysis of full-length cDNAs from the tomato (Solanum lycopersicum) cultivar Micro-Tom, a reference system for the Solanaceae genomics (entire document; see Title, Abstract, for example). 
	One of the sequences identified and taught by AOKI is the sequence of a Solanum lycopersicum cDNA, clone LEFL1034AC07, HTC in leaf, with NCBI/GenBank accession No. AK319417 (version AK319417.1), published 01 May 2010. This sequence is 99.9% similar to instant SEQ ID NO:198 and SEQ ID NO:454 (with only a single nucleotide difference, a mismatch which does not affect the amino acid sequence of the encoded protein); see alignment on pages 26-27 of the Office action dated 09/21/2021. 

	Thus AOKI teaches the isolation, cloning, and the sequencing of a Solanum lycopersicum cDNA, clone LEFL1034AC07, HTC in leaf, with NCBI/GenBank accession No. AK319417 (version AK319417.1). The cloning and sequencing of the gene and cDNA AK319417 necessarily includes the generation of a recombinant DNA molecule comprising the AK319417 nucleic acid, and also inherently includes the generation of transgenic bacterial (i.e., host) cells that comprised the AK319417 nucleic acid, at least for sequencing purposes; it is axiomatic that sequencing technology in 2010 required cloning of the Solanum lycopersicum cDNA, clone LEFL1034AC07 into a DNA vector that was amplified in a bacterial host (i.e. transgenic cell) such as Escherichia coli. 
	AOKI does not explicitly teach a plant (cell) transformed with the nucleic acid of AK319417, whose expression is driven by a plant promoter, nor does AOKI teach growth of the obtained transgenic plants or selecting for favorable traits. However, such claimed compositions and methods would have been prima facie obvious to a person of ordinary skill in the art at the time of filing for the following reasons. 
	MYSORE provides a minireview on the use of the Arabidopsis genome sequence as a tool for functional genomics in tomato (entire document; see Title, Abstract, for example). 
	MYSORE teaches that Arabidopsis thaliana is widely used as a model for the study of many aspects of plant biology (page 1, left-hand col.). Because of its small genome size it was chosen as the subject of the first plant genome sequencing project. The availability of the Arabidopsis genome sequence will greatly enhance our knowledge of the entire complement of Id.). The many resources available for the Arabidopsis experimental system also make it an ideal springboard for understanding the function of genes in economically important plants, such as tomato (Id.). MYSORE teaches synteny among Arabidopsis and tomato chromosomes (page 2, left-hand col.). The exploitation of chromosomal collinearity with Arabidopsis can aid high-resolution linkage mapping and map-based cloning experiments in many plant species and will be especially helpful in crop plants that have large genomes (Id.).
	MYSORE devotes an entire section to the expression of tomato genes in Arabidopsis for functional studies (section bridging pages 2-3, for example). Arabidopsis has a very efficient, fast, and high-throughput transformation system when compared with that available for tomato. This advantage has prompted some researchers to express tomato genes in Arabidopsis as a rapid method of analyzing their potential function (page 2, right-hand col.). Heterologous expression of tomato genes in Arabidopsis might also facilitate the investigation of plant defense responses against pathogens (Id.). As well, the introduction of (mutated) tomato genes conferred ethylene insensitivity (i.e., abiotic stress resistance) in Arabidopsis (page 2, right-hand col.). 
	MYSORE teaches heterologous gene expression profiling (page 3, left-hand col.), and teaches the investigation of differential gene expression patterns between wild-type Arabidopsis thaliana Col-0 and an isogenic transformant overexpressing a tomato heterologous gene (Id.).
	PORTO reviews the state of the art with respect to structure-function, expression, and knowledge of plant promoters  (entire document; see Title, Abstract, for example). 
	PORTO teaches that, with the application of molecular biology in the development of advanced biotechnology techniques, genetic engineering has become an increasingly important tool in obtaining genetically modified plants, thereby strengthening the agricultural sector (page Id.). Recognition of plant promoters often involves the identification and characterization of genes expressed in specific tissues or under physiological stress conditions (sentence bridging pages 38-39). 
	PORTO teaches that, after a promoter is structurally characterized, gene constructs that contain only the regions of interest that are fused to a target gene can be obtained for further use in plant transformation (page 39, left-hand col., first full paragraph). 
	PORTO teaches that most commercial transgenic cultivars contain the constitutive 35S promoter (e.g., soybean, rapeseed, corn, cotton, and tomato) (page 41, right-hand col., last paragraph). 
	PORTO teaches the identification of various constitutive promoters of plants, such as the promoters of polyubiquitin genes in rice, the APX, SCP1, PGD1, R1G1B, and EIF5 rice promoters, the ibAGP1 potato promoter, the promoter of the beta-carotene hydroxylase gene in Arabidopsis, the MtHP Medicago truncatula promoter, the promoter of the H2B histone gene in corn, and the soybean UceS8.3 promoter (page 42, left-hand col., first full paragraph).
	PORTO teaches tissue-specific promoters (section bridging pages 42-43), including promoters that are specifically induced by abiotic stress (page 42, right-hand col., second and third paragraphs). 
	PORTO teaches a variety of databases for the identification of regulatory sequences (i.e., promoters) (page 44, Table 2), and teaches several computational tools that can be used for analysis of promoter sequences (page 44, left-hand col.). 
	PORTO teaches procedures for estimating the expression of promoters in plants (section bridging pages 44-45). 
stress (page 41, Table 1), abiotic stress in wounded leaves (page 42, right-hand col.), and teaches promoters such as ProDIR16 and ProOMT that are key regulators of biotic and abiotic stressors (Id.).  
	Given the teachings of AOKI, MYSORE, and PORTO as explained above, it would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to combine and to modify the teachings of AOKI, MYSORE, and PORTO, together with the general knowledge available in the art, and to transgenically express the nucleic acid of AK319417 in an Arabidopsis plant (cell); thus arriving at the Applicants’ invention with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of obtaining transgenic plants (e.g., Arabidopsis) expressing tomato genes to conduct functional studies and the phenotypic effect(s) of the introduced uncharacterized cDNA sequence of AK319417, as taught by AOKI, MYSORE, and PORTO. 
	Claim 6 is included to the extent that the single nucleotide difference (mismatch which does not affect the amino acid sequence of the encoded protein) could have occurred due to a sequencing error. 
	Bioinformatic analysis, in silico and cDNA library screening, recombinant DNA technology including plant transformation, and phenotypic screening for desirable traits (for example, including selecting plants for fresh weight and growing plants under stress conditions), were routine techniques in the art at the time the invention was made, as taught by the cited references and the state of the art in general. 

Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on December 21, 2021 have been carefully considered but they were not found to be persuasive. Referencing the claim amendments, the Applicants contend that the AOKI reference “merely provides cDNAs from tomato without identifying a function for all of the polypeptides encoded thereby”, and thus allegedly provides no motivation for cloning the cDNAs described by AOKI in a plant (Remarks, page 15, second paragraph). 
	The Examiner disagrees with Applicants’ characterization of the prior art, and of the state of the art in general, vis-à-vis the instant claims. 
	Initially, it is noted that this is a new rejection necessitated by the claim amendments.
	In contrast to Applicants’ arguments, a fairer reading of the AOKI reference reveals motivation for the instantly claimed subject matter. For example, AOKI explicitly states that, “[t]o understand the physiological processes of tomato at the molecular level, it is necessary to link traits to DNA sequence. Whole-genome sequencing is one of the approaches to achieve this goal…” (page 2, left-hand col., second paragraph). In the section “Significance of Micro-Tom full-length cDNA in tomato genomics” on page 11 (right-hand col.), AOKI describes that the full-length cDNAs serve as a valuable tool that will accelerate tomato genomics in several respects. First, the sequence information of the full-length cDNAs will be integrated into the whole-genome sequence information of tomato, and it will help genome annotation and the
identification of regulatory elements in UTRs. Second, sequences of the full-length cDNAs are valuable information for generating molecular markers. Third, full-length cDNAs help our understanding of the functions of tomato genes through gain-of-function and loss-of function analyses. Fourth, full-length cDNAs promote the use of “targeting induced local lesions in 
	Further with respect to the instant composition claims (e.g., claims 12-17, 21, and 32) it is noted that, in product-by-process claims, it is the patentability of the product claimed and not of the recited process steps which must be established. It is well settled in Patent Law that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Id. Therefore, the instantly claimed compositions (nucleic acid constructs, plants) are not distinguishable from the plants taught by the cited prior art. 
See MPEP § 2113. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Id. 
	Similarly, it is settled that “[t]he Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP § 2113. 
	Also with respect to the method claims, in the instant case, the prior art teaches and/or suggests methods with the exact same method steps of introducing an essentially identical nucleic acid encoding the identical protein into a plant. Although it is possible that the nucleic 
	Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained.

Summary
No claim is allowed.
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663